 

Case 1:18-cv-02581-GBD-DCF Document 103 Filed 06/11/20 Page 1 of 1

NE WILSON ELSER

 
  
 

Nancy Wright
212-915-5845 (direct)
Nancy.Wright@wilsonelser.com

Jason Canne
212-915-5729
Jason. Canne@wilsonelser.com

June 9, 2020 SO ORDERED
VIA ECF .

vu 7 7 2020 ne final pretrial conference is
Honorable George B. Daniels 2000 ailled from August 19,
United States District Court 9: am ugust 11, 2020 at

Southern District of New York
500 Pearl Street

  
  

, 6 Dir

New York, NY 10007 #H a
MOGE Bo DAxter «
et RANT
Re: | Cohen v. Integrated Project Delivery Partners, Inc., et al.
Civil Case No.: 18-cv-02581
Our File No.: 12548.00074

 

Dear Judge Daniels:

We represent the Defendants in the above-referenced matter and write jointly with the Plaintiff to
respectfully request a new date for the final pretrial conference in this matter currently scheduled
for August 19, 2020. Counsel for the Defendants has a previously scheduled conflict that day and
is unavailable. The parties have conferred and both Defendants’ and Plaintiff's Counsels are
available on the following alternative dates: August 10", 11", 13", and 17". This is the first request
for a new conference date in this regard.

Please do not hesitate to contact us should you have any questions in this regard. We thank the
Court for its time and attention in this matter.

Very truly yours,

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
/s/ Jason W. Canne

Jason W. Canne

Cc: Counsel of Record (via ECF)

10831096v.1
